

115 HR 1323 IH: Reducing Unnecessary Emergency Room Visits under Medicaid Act
U.S. House of Representatives
2017-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1323IN THE HOUSE OF REPRESENTATIVESMarch 2, 2017Mr. Collins of New York (for himself and Mr. Flores) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to reduce unnecessary emergency room visits under the
			 Medicaid program.
	
 1.Short titleThis Act may be cited as the Reducing Unnecessary Emergency Room Visits under Medicaid Act. 2.State option to impose higher cost sharing for nonemergency use of emergency room services (a)In generalSection 1916 of the Social Security Act (42 U.S.C. 1396o) is amended—
 (1)in subsection (a)(3), by striking up to twice the nominal amount and inserting up to $25; and (2)in subsection (b)(3), by striking up to twice the nominal amount and inserting up to $25.
 (b)State option for alternative premiums and cost sharingSection 1916A(e)(2) of the Social Security Act (42 U.S.C. 1396o–1(e)(2)) is amended— (1)in subparagraph (A), by striking twice the amount determined to be nominal under section 1916 and inserting the amount specified in paragraph (3) of subsection (a) or (b) (as applicable) of section 1916 with respect to non-emergency services; and
 (2)in subparagraph (B), by striking a nominal amount (as otherwise determined under section 1916) and inserting the amount specified in paragraph (3) of subsection (a) or (b) (as applicable) of section 1916 with respect to non-emergency services.
 (c)Effective dateThe amendments made by this section shall apply with respect to items and services furnished on or after October 1, 2017.
			